DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 10-18, 88-89 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. 2020/0060814.

    PNG
    media_image1.png
    383
    306
    media_image1.png
    Greyscale


Murphy et al. discloses an implantable artificial heart valve comprising: a frame (11) having a longitudinal axis extending between an inflow end of the frame and an outflow end of the frame (these are obvious if not inherent features), the inflow end of the frame being configured to receive antegrade blood flowing into the prosthetic valve when implanted; a leaflet structure (14) positioned within the frame and constructed of a regenerative tissue; and an inner skirt positioned around an inner surface of the frame ([0041]) and extending along the longitudinal axis, wherein the inner skirt is constructed of a second regenerative tissue; wherein the regenerative tissue and the second regenerative tissue are capable of being integrated into native tissue.  Murphy further discloses an inner skirt 12 made from tissue materials for the purpose of regeneration [0043; 0052 which states “… [0052] Some embodiments of the invention may include a degradable scaffold that can be seeded by extracellular matrix producing cells. The scaffold may be formed from fibrin, PLA, PGA, or other synthetic or biological polymer, and mixtures thereof. The ECM producing cells can be cultured with the scaffold, allowing the cells to produce ECM, which can in turn replace the degradable scaffold. Optionally, the scaffold can be manipulated or processed (as described in more detail below) to create alignment of the fibers in the ECM (e.g., an anisotropic matrix). The final product, preferably in the form of a sheet, may be decellularized using detergents, dehydrated (e.g., freeze drying), or fixed/crosslinked (e.g., glutaraldehyde fixation) to create a sheet of engineered tissue with or without cells. The engineered tissue may in turn be used to make a skirt, leaflets, a valve, or a coating or layer on medical devices intended for implantation….”.  also see 0083] (see [0024]); and made of bioabsorbable or bioresorbable materials [0096].
It is obvious to one having ordinary skill in the art that all of the features of the claims are met because Murphy states that the engineered tissue may be used to make a skirt, leaflets, and a valve and Murphy further disclose that the engineered is referred to as regenerative tissue (see [0043]).
The intended use recitation language “wherein the regenerative tissue and the second regenerative tissue grow with the native tissue upon integration”“ carries no weight in the absence of any distinguishing structure.  Murphy discloses the structure as claimed and is thus capable of performing the functions.  See MPEP 2114.





Allowable Subject Matter
Claims 6-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        March 17, 2022